             Case 7:20-cv-01247-KMK Document 77-1 Filed 08/20/21 Page 1 of 8




     Ryan B. Abbott (5053673)
      ryan@bnsklaw.com
     Rowennakete P. Barnes (5528955)
      kete@bnsklaw.com
     Brown Neri Smith & Khan, LLP
     11601 Wilshire Boulevard, Suite 2080
     Los Angeles, California 90025
     Telephone: (310) 593-9890
     Facsimile: (310) 593-9980

     Attorneys for Plaintiff/Counterclaim-Defendant,
     The ProImmune Company, LLC




THE PROIMMUNE COMPANY, LLC, a Delaware                 Case No.: 7:20-cv-01247-KMK
limited liability company;

                 Plaintiff,
v.

HOLISTA COLLTECH LTD., an Australian
corporation; and DOES 1-50, inclusive;

                 Defendants.




     PLAINTIFF/COUNTERCLAIM-DEFENDANT THE PROIMMUNE COMPANY, LLC’S

      EVIDENTIARY OBJECTIONS TO THE DECLARATION OF NATRAJ S. BHUSHAN

                        SUBMITTED IN OPPOSITION TO PROIMMUNE’S

                               MOTION FOR SUMMARY JUDGMENT
        Case 7:20-cv-01247-KMK Document 77-1 Filed 08/20/21 Page 2 of 8




        Plaintiff/Counterclaim-Defendant The ProImmune Company, LLC (“ProImmune”)
submits the following objections to the declaration of Natraj Bhushan submitted in opposition to
ProImmune’s motion for summary judgment.


                       PLAINTIFF’S EVIDENTIARY OBJECTIONS



 Bhushan Decl. ¶                                Plaintiff’s Objections             Ruling

 ¶ 2i: “The Deposition Testimony of Dr. Crum    Best Evidence Rule [Fed. R.
 Make Clear That There Remain Numerous          Evid. 1002]; Improper Opinion
 Issues Of Fact Concerning Holista’s Alleged    Testimony [Fed. R. Evid. 701];
 Breach of Contract 1, Contract 2, and          Conclusory [Larouche v.
 Contract 4 As Well As Its Affirmative          Webster, 175 F.R.D. 452,
 Defenses of Waiver and Condition               (S.D.N.Y. 1996) (“When
 Precedent.”                                    ultimate facts and legal
                                                conclusions appear in an
                                                affidavit, such extraneous
                                                material should be disregarded
                                                by the court.”].

 ¶ 4: The salient excerpts in the Dr. Crum    Lacks personal knowledge and
 transcript are as follows:                   lacks foundation [Fed. R. Evid.
                                              602]; Best Evidence Rule [Fed.
    •   Dr. Crum is the sole member of
                                              R. Evid. 1002]; Improper
        ProImmune (Tr. at pp.10 and 11);
                                              Opinion Testimony [Fed. R.
    •   Noone at ProImmune is as familiar     Evid. 701]; Conclusory
        with the science underlying the       [Larouche v. Webster, 175
        Immune Formulation 200                F.R.D. 452, (S.D.N.Y. 1996)
        (“Product”) as Dr. Crum (Tr. at       (“When ultimate facts and legal
        p.15);                                conclusions appear in an
                                              affidavit, such extraneous
    •   Dr. Crum does have recollection of
                                              material should be disregarded
        Holista making complaints about the
                                              by the court.”]; misstates
        very essence of the Product –
                                              testimony.
        namely, its stability and duration of
        functionality (Tr. At p.13-14);
    •   ProImmune’s manufacturers relied
        on Dr. Crum for packing and
        manufacturing instruction (e.g., Tr.
        at p. 32);
    •   Dr. Crum admits that Contract 1 was
        “renewed” by mutual consent

                                                1
    Case 7:20-cv-01247-KMK Document 77-1 Filed 08/20/21 Page 3 of 8




    despite Holista’s non-compliance
    with the annual contract
    requirement under Contract 1 (Tr.
    At pp. 34-36).
•   Dr. Crum was tasked of handling
    distributor and customer complaints
    about the Product (Tr. at p 44);
•   ProImmune provided input to their
    manufacturers about Product rations
    and specific ingredients for the
    Certificate of Analysis (Tr. at pp. 47-
    48);
•   At a certain point during the
    ProImmune-Holista relationship,
    due to packing “complaints”,
    ProImmune “offered” to pack
    Product in “blue barrels” (Tr. 51);
•   As early as August 23, 2017, Dr.
    Crum was made aware, in writing, by
    Dr. Rajen (Holista’s CEO) that UST
    (ProImmune’s third manufacturer it
    used to make and pack Product) “had
    [a] very serious problems” with
    packing and documenting the
    Product, which in turn, would make
    Holista look “very bad” with its
    customers like Qnet. (This testimony
    was in reference to the email annexed
    as Exhibit B to the Declaration of
    Rajen Manike.)
•   Dr. Crum admits that Holista
    entered into a distribution agreement
    with ProImmune on September 1,
    2018; the manufacturer for the
    Product during the term of this
    agreement was UST, which had to
    “provide the Product in a legally and
    scientifically satisfactory way”; and,
    Holista was instructed to not pick up
    the Product if they were dissatisfied.
    (Tr. at pp. 82-84, 98).
•   Despite ProImmune acknowledging
    that Holista paid for $311, 650.00
    worth of Product, most was never


                                              2
    Case 7:20-cv-01247-KMK Document 77-1 Filed 08/20/21 Page 4 of 8




    scheduled for pickup “because there
    were complaints.” (Tr. at pp. 87-88).
•   Dr. Crum admits that just three days
    after ProImmune entered into the
    fourth agreement with Holista, it
    received a complaint from Holista
    about broken packaging and leaking
    Product, which he felt was the
    obligation of ProImmune to address
    even though these packing defects
    were noticed only after the point of
    pickup (Tr. at pp. 90-92).
•   Dr. Crum admits to receiving
    another indirect packing complaint
    from ChakraWeCare, one of
    Holista’s customers, in regards to
    ProImmune’s deficient packaging
    for a dietary supplement on March
    28, 2019. (Tr. at pp. 93- 97).
•   Dr. Crum admits to receiving an
    August 22, 2019 email from
    Holista’s customer, ChakraWeCare,
    complaining about the Product’s
    amino acid content, which was
    parroted once more by Dr. Rajen to
    ProImmune in the same email
    thread; Dr. Crum further admitted
    that a 50% reduction in the amino
    acid content would alter the Product
    to the point where “[i]t would not be
    the same product” (Tr. at p.100-102)
    and that the only way to discern the
    amino acid content would be to “test
    it” in a lab (Tr. at p. 103).
•   Dr. Crum testified that there would be
    no reason that the amino acid content
    would reduce on its own over time.
    (Tr. at p.110).
•   Dr. Crum admits to receiving an
    email, dated October 14, 2019, and
    another email dated, October 20,
    2019, wherein Dr. Rajen complains
    about not receiving any material
    follow up to his questions to UST
    about the Product’s amino acid

                                             3
       Case 7:20-cv-01247-KMK Document 77-1 Filed 08/20/21 Page 5 of 8




       deficiency and inconsistency first
       raised in August 2019. (Tr. At
       pp.118-123).
   •   Dr. Crum admits a “large portion”
       of the approximate “$300,000.00” of
       Product that Holista paid for and did
       not pick up due to unresolved
       complaints about packing or other
       quality/consistency was ultimately
       sold by ProImmune to non-party,
       Three Aminos in March 2020. (Tr.
       at pp. 126-128).

¶4.ii.: “The Deposition Testimony of Mr.       Best Evidence Rule [Fed. R.
Nash Makes Clear That ProImmune Had No         Evid. 1002]; Improper Opinion
Intention of Curing Its Material Breach of     Testimony [Fed. R. Evid. 701];
Contract 4 And Instead, Repudiated Contract    Conclusory [Larouche v.
4, Which Excused Further Performance           Webster, 175 F.R.D. 452,
From Holista”                                  (S.D.N.Y. 1996) (“When
                                               ultimate facts and legal
                                               conclusions appear in an
                                               affidavit, such extraneous
                                               material should be disregarded
                                               by the court.”]; misstates
                                               testimony.

¶ 6: “The salient excerpts in the Nash         Best Evidence Rule [Fed. R.
transcript are as follows:                     Evid. 1002]; Improper Opinion
                                               Testimony [Fed. R. Evid. 701];
   •   Nash was an advisor to Dr. Crum and
                                               Conclusory [Larouche v.
       then a “cyber CFO” to Proimmune;
                                               Webster, 175 F.R.D. 452,
       Nash has no science background.
                                               (S.D.N.Y. 1996) (“When
       Tr. at p. 8.
                                               ultimate facts and legal
   •   Nash was given the title CFO            conclusions appear in an
       approximately 2-3 years ago, which      affidavit, such extraneous
       was during the Term of Contract 4.      material should be disregarded
       Tr. at p. 9                             by the court.”]; misstates
                                               testimony.
   •   Nash recalls receiving a complaint
       from Dr. Rajen about the need for
       blue barrel packaging and for the
       Product to be delivered by
       ProImmune “undamaged”. Tr. At p.
       33.
   •   Nash admits to having met Dr.
       Selvam of Qnet at a Harvard Club
       meeting between ProImmune and

                                               4
          Case 7:20-cv-01247-KMK Document 77-1 Filed 08/20/21 Page 6 of 8




          Holista. Tr. at p. 34 and 37. at pp. 38-
          41, 43-44, 51.
      •   Nash admits to knowledge of the
          amino acid deficiency complaint
          made by Qnet and Holista to
          ProImmune, which remained
          unresolved. Tr. At pp. 38-41, 43-44,
          51.
      •   Nash testified that it was his belief
          that Dr. Rajen was sending
          WhatsApp messages in later 2019 to
          him to obtain certain scientific
          information previously requested by
          email from Qnet/Holista because he
          assumed Dr. Rajen “hasn’t got it”
          from Naomi Christman
          (ProImmune’s Vice-President) or Dr.
          Crum (its CEO). Tr. at pp. 56-57.
      •   Nash testified that ProImmune was
          aware that Dr. Rajen and Holista
          were under pressure with Qnet to
          explain to Dr. Selvam why there was
          a 50% deficiency in the amino acid
          content, which Qnet called
          “cheating”. Despite these very
          serious breaches and requests by Dr.
          Rajen to get answers from
          ProImmune or its manufacturers,
          they did not come and Nash testified
          that even he was eventually
          instructed by Dr. Crum to cease
          communicating with Dr. Rajen. Tr.
          at pp. 62-71.




///
///
///




                                                     5
       Case 7:20-cv-01247-KMK Document 77-1 Filed 08/20/21 Page 7 of 8




Dated: August 20, 2021             Brown Neri Smith & Khan, LLP


                                   By:       s/ Ryan Abbott
                                             Ryan Abbott


                                   11601 Wilshire Blvd., Ste. 2080
                                   Los Angeles, CA 90025
                                   (310) 593-9890

                                   Attorney for Plaintiff/Counterclaim Defendant,
                                   The ProImmune Company, LLC




                                         6
            Case 7:20-cv-01247-KMK Document 77-1 Filed 08/20/21 Page 8 of 8




                                       PROOF OF SERVICE

            I am a resident of the State of New York, over the age of eighteen years, and not a party
     to the within action. My business address is: Brown, Neri Smith & Khan LLP, 11601
     Wilshire Blvd., Suite 2080, Los Angeles, CA 90025. On the date below, I served the
     document(s) as follows:

        • PLAINTIFF/COUNTERCLAIM-DEFENDANT THE PROIMMUNE
          COMPANY, LLC’S EVIDENTIARY OBJECTIONS TO THE DECLARATION
          OF NATRAJ S. BHUSHAN SUBMITTED IN OPPOSITION TO
          PROIMMUNE’S MOTION FOR SUMMARY JUDGMENT


          x     BY ELECTRONIC MAIL: I caused such document(s) to be electronically mailed
     in PDF format as an e-mail attachment to each addressee for the above-entitled case. The
     transmission was complete and confirmed. A copy of the transmittal e-mail will be maintained
     with the original document(s) in our office.
11
      To the addresses on the following address:
             Natraj S. Bhushan, Esq.
             Turturro Law P.C.
             1602 McDonald Ave.
             Brooklyn, NY 11230
             E: natraj@turturrolawpc.com

             Attorneys for Defendant/Counterclaim Plaintiff,
             Holista Colltech, Ltd.

            I declare under penalty of perjury under the laws of the United States of America that
     the above is true and correct. Executed on August 20, 2021, at Albany, NY.




                                                           Kete P. Barnes




                                            PROOF OF SERVICE
